Title: From Thomas Jefferson to Albert Gallatin, 21 October 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin.
                     Oct. 21. 08.
                  
                  The case of the Martinique petitioners. I think it wrong to detain foreigners caught here by the embargo. but in permitting them to take our vessels to return in, we do what is a matter of favor, not of right. of course we can restrict them to a tonnage proportioned to their numbers. in the transport service I believe the allowance is 2. tons to every person. we may allow a little more room. but there ought to be an end to this, and I think it high time to put an end to it. what would you think of advertising that after a certain day, no American vessel will be permitted to go out for the purpose of carrying persons. perhaps this should be communicated by the Secy. of state to the foreign ministers.
                  Tapscott & the schooner Betsy & Charlotte. the Collector, Tapscott being implicated, the first enquiries should be so made as not to alarm the guilty. some honest person near Kinsale would be the best. I believe it is in Dr. Jones’s district, who could name a proper person, for I know none. if it would be too long to wait for him, then the Collector of Alexandria had better employ a person.
                  Duplanty’s petition is inadmissible. as to the persons going let them take their passages in the vessels having permissions to carry flour Etc. and as to the provisions to be carried, if they could not be had there, the governor would have them supplied by permission.
                  Price’s application which I inclose. having a permission from the governor it must be granted of course. the Governor has used this power with discretion, & the applicants are known to us to be faithful. in giving the answer, be so good as to return the permit as desired.
                  Foronda states that a proprietor of Amelia island in Florida, shipt his crop for a foreign port on board an American vessel. the vessel was taken by the Argus, carried into Savanna & condemned for a breach of the em[bargo] laws; the cargo pronounced clear. probably the vessel had left our harbours without a clearance, tho that is not stated, nor the cause of her condemnation specified. permission is asked to send away the cargo. if the Spanish proprietor had no agency in drawing the vessel away contrary to the embargo laws, his employment of her was innocent, and he ought to be permitted to send his cargo out. because for us to take his property & bring it in by force, & against his will, & then to detain it under pretext of an embargo, would be equivalent to piracy or war. a vessel driven involuntarily into a port by weather, or an enemy, with prohibited goods, is always allowed to depart; & even to sell as much of the goods as will make the vessel seaworthy, if disabled. I do not know however that in the present case we are bound to do any more than let one of our vessels be engaged to replace the cargo in Amelia island; and certainly we ought not to let it go to any distant port. but if the proprietor enticed or engaged the vessel to break the embargo law, he was particeps criminis, and must submit to the loss which he has brought on himself.   I send you Foronda’s note which should be returned to mr Madison, with information of the order you shall give for enquiry into the facts, and permission or refusal as they shall turn out. Affectte. salutns.
               